IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PATRICK PERCENTIE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3157

DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed December 4, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Patrick Percentie, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kathleen C. Hagan, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, C.J., BENTON and KELSEY, JJ., CONCUR.